 

GOLUB CAPITAL BDC CLO 2014 LLC

NOTES

 

U.S. $191,000,000 CLASS A-1 SENIOR SECURED FLOATING RATE NOTES DUE 2026

 

U.S. $20,000,000 CLASS A-2 SENIOR SECURED FLOATING RATE NOTES DUE 2026

 

U.S. $35,000,000 CLASS B SENIOR SECURED FLOATING RATE NOTES DUE 2026

 

U.S. $37,500,000 CLASS C SENIOR SECURED DEFERRABLE FLOATING RATE NOTES DUE 2026

 

PURCHASE AGREEMENT

 

June 5, 2014

 

Wells Fargo Securities, LLC,

as the Initial Purchaser

550 S. Tryon Street

5th Floor

Charlotte, NC 28202

Attention: Asset-Backed Finance –Golub Capital BDC CLO 2014 LLC

 

Ladies and Gentlemen:

 

Section 1.          Authorization of Notes.

 

This Purchase Agreement (the “Agreement”) is entered into between Golub Capital
BDC CLO 2014 LLC, a Delaware limited liability company (the “Issuer”), Golub
Capital BDC, Inc. (the “Company”) and Wells Fargo Securities, LLC, as the
initial purchaser and as the placement agent (collectively, in such capacities,
the “Initial Purchaser”). The Issuer has duly authorized the sale of the Golub
Capital BDC CLO 2014 LLC Notes to the Initial Purchaser, in an amount equal to
U.S.$191,000,000 principal amount of Class A-1 Notes (the “Class A-1 Notes”),
U.S.$20,000,000 principal amount of Class A-2 Notes (the “Class A-2 Notes”),
U.S.$35,000,000 principal amount of Class B Notes (the “Class B Notes”) and
U.S.$37,500,000 principal amount of Class C Notes (the “Class C Notes” and,
together with the Class A Notes and the Class B Notes, the “Notes”). The
membership interests in the Issuer (the “Interests”) are held by Golub Capital
BDC, Inc. (the “Transferor”).  The Notes will be secured by the assets of the
Issuer. The Notes will be issued pursuant to an Indenture, dated as of June 5,
2014 (the “Indenture”), between the Issuer and Wells Fargo Bank, National
Association, as the Trustee (the “Trustee”). The primary assets of the Issuer
will be a pool of broadly syndicated loans and commercial middle market loans or
participation interests therein (collectively, the “Collateral Obligations”).
The Company will sell and/or contribute to the Issuer all of its right, title
and interest in and to the Collateral Obligations pursuant to a Loan Sale
Agreement, dated as of June 5, 2014 (the “Loan Sale Agreement”) between the
Company and the Issuer. Pursuant to the Indenture, as security for the
indebtedness represented by the Notes, the Issuer will pledge and grant to the
Trustee a security interest in the Collateral Obligations and its rights under
the Loan Sale Agreement. The Collateral Obligations will be managed by GC
Advisors LLC, a Delaware limited liability company (the “Collateral Manager”)
pursuant to a Collateral Management Agreement, dated as of June 5, 2014 (the
“Collateral Management Agreement”), between the Issuer and the Collateral
Manager. The Issuer has retained Wells Fargo Bank, National Association (in such
capacity, the “Collateral Administrator”) to perform certain administrative
duties with respect to the Collateral Obligations pursuant to a Collateral
Administration Agreement, dated as of June 5, 2014 (the “Collateral
Administration Agreement”), among the Issuer, the Collateral Manager and the
Collateral Administrator. This Agreement, the Indenture, the Collateral
Management Agreement, the Loan Sale Agreement and the Collateral Administration
Agreement are referred to collectively herein as the “Transaction Documents.”

 

 

 

 

Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Indenture or the Final Memorandum, as applicable.

 

The Notes are to be offered without being registered under the Securities Act of
1933, as amended (the “Securities Act”), to (i) “qualified purchasers”
(“Qualified Purchasers”) for purposes of Section 3(c)(7) under the Investment
Company Act of 1940, as amended (the “1940 Act”) that are non-United States
persons outside of the United States in reliance on Regulation S under the
Securities Act (“Regulation S”), and (ii) persons that are both (A) (x)
“qualified institutional buyers” in compliance with the exemption from
registration provided by Rule 144A under the Securities Act (“QIBs”) or (y)
solely in the case of Notes issued as Certificated Notes, to institutional
“accredited investors” (as defined in Rule 501(a)(1), (2), (3) or (7) under the
Securities Act) (“Institutional Accredited Investors”) and (B) Qualified
Purchasers or entities owned exclusively by Qualified Purchasers.

 

In connection with the sale of the Notes, the Issuer has prepared an initial
preliminary offering circular dated April 24, 2014 (including any exhibits
thereto and all information incorporated therein by reference, the “Initial
Preliminary Memorandum”), a second preliminary offering circular dated May 12,
2014 (including any exhibits thereto and all information incorporated therein by
reference, the “Second Preliminary Memorandum”), and a final offering circular
dated June 3, 2014 (including any exhibits, amendments or supplements thereto
and all information incorporated therein by reference, the “Final Memorandum”,
and each of the Initial Preliminary Memorandum, the Second Preliminary
Memorandum and the Final Memorandum, a “Memorandum”) including a description of
the terms of the Notes, the terms of the offering, and the Issuer. It is
understood and agreed that opening of business on June 5, 2014 constitutes the
time of the contract of sale for each purchaser of the Notes offered to the
investors for purposes of Rule 159 under the Securities Act (the “Time of Sale”)
and that (i) the Final Memorandum and (ii) the information set forth on Schedule
II hereto constitute the entirety of the information conveyed to investors as of
the Time of Sale (the “Time of Sale Information”).

 

It is understood and agreed that nothing in this Agreement shall prevent the
Initial Purchaser from entering into any agency agreements, underwriting
agreements or other similar agreements governing the offer and sale of
securities with any issuer or issuers of securities, and nothing contained
herein shall be construed in any way as precluding or restricting the Initial
Purchaser’s right to sell or offer for sale any securities issued by any person,
including securities similar to, or competing with, the Notes.

 

2

 

 

Each of the Company and the Issuer, as applicable, hereby agrees with the
Initial Purchaser as follows:

 

Section 2.          Purchase and Sale of Notes.

 

Subject to the terms and conditions and in reliance upon the representations and
warranties set forth herein, the Issuer agrees to sell to the Initial Purchaser
the Notes, and the Initial Purchaser has agreed to use its commercially
reasonable efforts to resell the aggregate principal amount of Notes and to
place the aggregate principal amount of Notes, in each case, set forth on
Schedule I hereto with investors in accordance with the terms hereof. If
purchased, the Notes will be purchased at the price specified on Schedule II. It
is understood and agreed that the structuring and placement fee payable by the
Issuer to the Initial Purchaser on the Closing Date with respect to the Notes is
$1,814,250. Such fee payable by the Issuer may be netted by the Initial
Purchaser against its purchase price payment for the Notes. It is understood and
agreed that the Initial Purchaser will sell all of the Class C Notes to the
Company on the Closing Date. It is further understood and agreed that the
Initial Purchaser may retain the Notes, purchase the Notes for its own account,
place the Notes directly with its affiliates, or sell the Notes to its
affiliates or to any other investor in accordance with the applicable provisions
hereof and of the Indenture.

 

(a)          In addition, whether or not the transaction contemplated hereby
shall be consummated, the Company agrees to pay (or cause to be paid by the
Issuer) all costs and expenses incident to the performance by the Company and
the Issuer of their obligations hereunder and under the documents to be executed
and delivered in connection with the offering, issuance, sale and delivery of
the Notes (the “Documents”), including, without limitation or duplication, (i)
the fees and disbursements of counsel to the Company and the Issuer; (ii) the
fees and expenses of the Trustee and the Collateral Administrator incurred in
connection with the issuance of the Notes and their or its counsel, as
applicable; (iii) the fees and expenses of any bank establishing and maintaining
accounts on behalf of the Issuer or in connection with the transaction; (iv) the
fees and expenses of the accountants for the Company and the Issuer, including
the fees for the “comfort letters” or “agreed–upon procedures letters” required
by the Initial Purchaser, any rating agency or any purchaser in connection with
the offering, sale, issuance and delivery of the Notes; (v) all expenses
incurred in connection with the preparation and distribution of each Memorandum
and other disclosure materials prepared and distributed and all expenses
incurred in connection with the preparation and distribution of the Transaction
Documents; (vi) the fees charged by any securities rating agency for rating the
Notes; (vii) the fees for any securities identification service for any CUSIP or
similar identification number required by the purchasers or requested by the
Initial Purchaser; (viii) the reasonable fees and disbursements of counsel to
the Initial Purchaser (not to exceed $150,000); (ix) all expenses in connection
with the qualification of the Notes for offering and sale under state securities
laws, including the fees and disbursements of counsel and, if requested by the
Initial Purchaser, the cost of the preparation and reproduction of any “blue
sky” or legal investment memoranda; (x) any federal, state or local taxes,
registration or filing fees (including Uniform Commercial Code financing
statements) or other similar payments to any federal, state or local
governmental authority in connection with the offering, sale, issuance and
delivery of the Notes; (xi) all expenses associated with listing the Notes on
the Irish Stock Exchange; and (xii) the reasonable fees and expenses of any
special counsel or other experts required to be retained to provide advice,
opinions or assistance in connection with the offering, issuance, sale and
delivery of the Notes.

 

3

 

 

Section 3.          Delivery.

 

Delivery of the Notes shall be made in the form of one or more global
certificates delivered to The Depository Trust Company, except that any Note to
be sold by the Initial Purchaser to an Institutional Accredited Investor that is
also a Qualified Purchaser for purposes of Section 3(c)(7) of the 1940 Act, but
that is not a QIB (as such terms are defined herein), shall be delivered in
fully registered, certificated form in an amount not less than the applicable
minimum denomination set forth in the Final Memorandum at the offices of Dechert
LLP at 10:00 a.m. New York City, New York time, on June 5, 2014, or such other
place, time or date as may be mutually agreed upon by the Initial Purchaser and
the Company (the “Closing Date”). Subject to the foregoing, the Notes will be
registered in such names and such denominations as the Initial Purchaser shall
specify in writing to the Company and the Trustee.

 

Section 4.          Representations and Warranties of the Company and the
Issuer.

 

Each of the Company (as to itself and the Issuer) and the Issuer represents and
warrants to the Initial Purchaser, as of the Closing Date, that:

 

(i)          The Final Memorandum and any additional information and documents
concerning the Notes, including but not limited to one or more marketing books
or preliminary offering circulars, delivered by or on behalf of the Issuer to
prospective purchasers of the Notes (collectively, such additional information
and documents, the “Additional Offering Documents”), did not, each as of their
respective dates or the date on which such statement was made and, with respect
to the Final Memorandum, as of the Closing Date, include an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements in each, in light of the circumstances under which they were made,
not misleading; provided that no representation or warranty is being made as to
the information contained in or omitted from the Final Memorandum or the
Additional Offering Documents in reliance upon and in conformity with
information furnished in writing by or on behalf of the Initial Purchaser
referenced in the last sentence of Section 8(a) herein.

 

(ii)         The Time of Sale Information, as of the Time of Sale, did not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading; provided that no representation or
warranty is being made as to the information contained in or omitted from the
Time of Sale Information in reliance upon and in conformity with information
furnished in writing by or on behalf of the Initial Purchaser referenced in the
last sentence of Section 8(a) herein.

 

4

 

 

(iii)        The Company is a Delaware corporation, duly organized and validly
existing under the laws of the State of Delaware, has all corporate power and
authority necessary to own or hold its properties and conduct its business in
which it is engaged as described in each Memorandum and has all licenses
necessary to carry on its business as it is now being conducted and is licensed
and qualified in each jurisdiction in which the conduct of its business
(including, without limitation, the origination and acquisition of Collateral
Obligations and performing its obligations hereunder and under the other
Transaction Documents) requires such licensing or qualification and in which the
failure so to qualify would have a material adverse effect on the business,
properties, assets, or condition (financial or otherwise) of the Company.

 

(iv)        This Agreement has been duly authorized, executed and delivered by
the Company and the Issuer and, assuming due authorization, execution and
delivery thereof by the other parties hereto, constitutes a valid and legally
binding obligation of the Company and the Issuer enforceable against the Company
and the Issuer in accordance with its terms, subject, as to enforcement only, to
the effect of bankruptcy, insolvency, reorganization, moratorium and other
similar laws relating to or affecting creditors’ rights generally or the
application of equitable principles in any proceeding, whether at law or in
equity.

 

(v)         Each of the other Transaction Documents has been duly authorized,
executed and delivered by the Company and the Issuer, as applicable, and,
assuming due authorization, execution and delivery thereof by the other parties
thereto, constitutes the valid and binding agreement of the Company and the
Issuer, as applicable, enforceable against the Company and the Issuer, as
applicable, in accordance with their respective terms, subject, as to
enforcement only, to the effect of bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally or the application of equitable principles in any proceeding, whether
at law or in equity.

 

(vi)        The Notes have been duly authorized, and when executed and
authenticated in accordance with the Indenture and delivered to and paid for by
the Initial Purchaser in accordance with this Agreement, the Notes will
constitute valid and binding obligations of the Issuer, enforceable against the
Issuer in accordance with their terms, subject, as to enforcement only, to the
effect of bankruptcy, insolvency, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally or the application of
equitable principles in any proceeding, whether at law or in equity, and will be
entitled to the benefits of the Indenture.

 

(vii)       Other than as set forth in or contemplated by Final Memorandum,
there are no legal or governmental proceedings pending to which the Company or
the Issuer is a party or of which any property or assets of the Company or the
Issuer are the subject of which could reasonably be expected to materially
adversely affect the financial position, stockholders’ or members’ equity or
results of operations of the Company or the Issuer or on the performance by the
Company or the Issuer of its obligations hereunder or under the other
Transaction Documents to which it is a party; and to the knowledge of the
Company, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others.

 

5

 

 

(viii)      The execution, delivery and performance of this Agreement and the
other Transaction Documents to which it is a party and the consummation by the
Company and the Issuer and of the transactions contemplated herein and therein
and in all documents relating to the Notes will not result in any breach or
violation of, or constitute a default under, any agreement or instrument to
which the Company or the Issuer is a party or to which any of its respective
properties or assets are subject, except for such of the foregoing as to which
relevant waivers, consents or amendments have been obtained and are in full
force and effect or which would not reasonably be expected to have a material
adverse effect on the financial position, stockholders’ or members’ equity or
results of operations of the Company or the Issuer or on the performance by the
Company or the Issuer of its obligations hereunder or under the other
Transaction Documents to which it is a party, nor will any such action result in
a violation of the organizational documents of the Company or the Issuer or any
applicable law.

 

(ix)         Neither the Issuer nor the pool of Collateral Obligations is, or
after giving effect to the transactions contemplated by the Transaction
Documents will be, required to be registered as an “investment company” under
the 1940 Act.

 

(x)          Assuming the Initial Purchaser’s representations herein are true
and accurate, it is not necessary in connection with the offer, sale and
delivery of the Notes in the manner contemplated by this Agreement and each
Memorandum to register the Notes under the Securities Act or to qualify the
Indenture under the Trust Indenture Act of 1939, as amended.

 

(xi)         The Notes satisfy the requirements set forth in Rule 144A(d)(3)
under the Securities Act. As of the Closing Date, the Notes will not be (i) of
the same class as securities listed on a national securities exchange in the
United States that is registered under Section 6 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), or (ii) quoted in any “automated
inter-dealer quotation system” (as such term is used in the Exchange Act) in the
United States.

 

(xii)        [Reserved].

 

(xiii)       At the time of execution and delivery of the Loan Sale Agreement
and after giving effect to the transfers on the Closing Date and any
contemporaneous releases, the Issuer owned the Collateral Obligations conveyed
to it on the Closing Date free and clear of all liens, encumbrances, adverse
claims or security interests (“Liens”) other than Liens permitted by the
Transaction Documents.

 

(xiv)      Upon the execution and delivery of the Transaction Documents, payment
by the Initial Purchaser for the Notes and delivery to the Initial Purchaser of
the Notes, the Issuer will own the Collateral Obligations conveyed to it on the
Closing Date and the Initial Purchaser will acquire title to the Notes, in each
case free of Liens except such Liens as may be created or granted by the Initial
Purchaser and those permitted in the Transaction Documents.

 

6

 

 

(xv)       No consent, authorization or order of, or filing or registration
with, any court or governmental agency is required for the issuance and sale of
the Notes or the execution, delivery and performance by the Company or the
Issuer, as applicable, of this Agreement or the other Transaction Documents to
which it is a party, except such consents, approvals, authorizations, filings,
registrations or qualifications as have been obtained or as may be required
under the Securities Act or state securities or blue sky laws or the rules and
regulations of the Financial Industry Regulatory Authority in connection with
the sale and delivery of the Notes in the manner contemplated herein.

 

(xvi)      The Collateral Obligations in all material respects have the
characteristics described in the Time of Sale Information and the Final
Memorandum.

 

(xvii)     Each of the representations and warranties of the Company and the
Issuer set forth in each of the other Transaction Documents to which such entity
is a party is true and correct in all material respects.

 

(xviii)    No adverse selection procedures were used in selecting the Collateral
Obligations from among the loans that meet the criteria set forth in the
Indenture and that are included in the Assets.

 

(xix)       Neither the Issuer nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act (“Regulation D”)) of the Issuer nor anyone
acting on its behalf has, directly or indirectly (except to or through the
Initial Purchaser), sold or offered, or attempted to offer or sell, or solicited
any offers to buy, or otherwise approached or negotiated in respect of, any of
the Notes and neither the Issuer nor any of its affiliates will do any of the
foregoing. As used herein, the terms “offer” and “sale” have the meanings
specified in Section 2(3) of the Securities Act.

 

(xx)        Neither the Issuer nor any affiliate (as defined in Rule 501(b) of
Regulation D) of the Issuer has directly, or through any agent, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of any
security (as defined in the Securities Act) which is or will be integrated with
the sale of the Notes in a manner that would require the registration under the
Securities Act of the offering contemplated by each Memorandum or engaged in any
form of general solicitation or general advertising in connection with the
offering of the Notes.

 

(xxi)       With respect to any Notes subject to the provisions of Regulation S
of the Securities Act, the Issuer has not offered or sold such Notes during the
Distribution Compliance Period to a U.S. person or for the account or benefit of
a U.S. person (other than the Initial Purchaser). For this purpose, the term
“Distribution Compliance Period” and “U.S. person” are defined as such term is
defined in Regulation S.

 

(xxii)      Since the date of the latest un-audited financial statements of the
Company as of March 31, 2014, there has been no change or any development or
event involving a prospective change which has had or could reasonably be
expected to have a material adverse change in or effect on (i) the business,
operations, properties, assets, liabilities, stockholders’ equity, earnings,
condition (financial or otherwise), results of operations or management of the
Company and its subsidiaries, considered as one enterprise, whether or not in
the ordinary course of business, or (ii) the ability of the Company to perform
its obligations hereunder or under the other Transaction Documents to which it
is a party.

 

7

 

 

(xxiii)     The Notes and the Transaction Documents conform in all material
respects to the descriptions thereof in the Final Memorandum.

 

(xxiv)    Any taxes, fees, and other governmental charges in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the execution, delivery, and sale of the Notes have been or will be paid at or
before the Closing Date.

 

(xxv)     On or before the Closing Date, the Issuer has provided a written
representation (the “17g-5 Representations”) to each nationally recognized
statistical rating organization hired to rate the Notes, which satisfies the
requirements of paragraph (a)(3)(iii) of Rule 17g-5 of the Securities Exchange
Act of 1934, as amended, and a copy of which has been delivered to the Initial
Purchaser. The Issuer has complied, and has caused each of its affiliates to
comply, with the 17g-5 Representations.

 

(xxvi)    No proceeds received by the Company or the Issuer in respect of the
Notes will be used by the Company or the Issuer to acquire any security in any
transaction which is subject to Section 13 or 14 of the Exchange Act.

 

(xxvii)   (i) To the extent applicable thereto, each of the Company, the Issuer
and their respective ERISA Affiliates is in compliance in all material respects
with ERISA unless any failure to so comply could not reasonably be expected to
have a material adverse effect and (ii) no lien under Section 303(k) of ERISA or
Section 430(k) of the Code exists on any of the Assets. As used in this
paragraph, the term “ERISA Affiliate” means, with respect to any Person, a
corporation, trade or business that is, along with such Person, a member of a
controlled group (as described in Section 414 of the Code or Section 4001 of
ERISA).

 

(xxviii)     Neither the Company nor the Issuer has paid or agreed to pay to any
Person any compensation for soliciting another Person to purchase any of the
Notes (except as contemplated by this Agreement).

 

(xxix)      Neither the Company nor the Issuer has taken, directly nor
indirectly, any action designed to cause or to result in, or that has
constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of any Note or to facilitate the sale
or resale of the Notes.

 

(xxx)        On and immediately after the Closing Date, each of the Company and
the Issuer (after giving effect to the issuance of the Notes and to the other
transactions related thereto as described in the Time of Sale Information and
the Final Memorandum) will be Solvent. As used in this paragraph, the term
“Solvent” means, with respect to a particular date such Person, that on such
date (A) the present fair market value (or present fair saleable value) of the
assets of such Person is not less than the total amount required to pay the
probable liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured, (B) such
Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (C) assuming the sale of the Notes as
contemplated by this Agreement, Time of Sale Information and the Final
Memorandum, such Person is not incurring debts or liabilities beyond its ability
to pay as such debts and liabilities mature and (D) such Person is not engaged
in any business or transaction, and is not about to engage in any business or
transaction, for which its property would constitute unreasonably small capital
after giving due consideration to the prevailing practice in the industry in
which such Person is engaged. In computing the amount of such contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

8

 

 

Section 5.          Sale and Placement of Notes on Closing Date.

 

The sale of the Notes to the Initial Purchaser and placement by the Initial
Purchaser of the Notes will be made without registration of the Notes under the
Securities Act, in reliance upon the exemption therefrom provided by Section
4(a)(2) of the Securities Act.

 

(a)          The Company, the Initial Purchaser and the Issuer hereby agree that
the Notes will be offered and sold only in transactions exempt from registration
under the Securities Act. The Company, the Initial Purchaser and the Issuer will
each reasonably believe at the time of any sale of the Notes by the Issuer
through the Initial Purchaser (i) that either (A) each purchaser of the Notes is
(1) both (x)(I) a QIB purchasing for its own account (or for the accounts of
QIBs who are Qualified Purchasers to whom notice has been given that the resale,
pledge or other transfer is being made in reliance on Rule 144A) in transactions
meeting the requirements of Rule 144A, or (II) solely in the case of Notes
issued as Certificated Notes, an Institutional Accredited Investor who purchases
for its own account and provides the Initial Purchaser with a written
certification in substantially the form attached to the Indenture and (y) a
Qualified Purchaser or an entity owned exclusively by Qualified Purchasers, or
(B) each purchaser is a Qualified Purchaser that is acquiring the Notes in an
offshore transaction meeting the requirements of Regulation S, and (ii) that the
offering of the Notes will be made in a manner that will enable the offer and
sale of the Notes to be exempt from registration under state securities or Blue
Sky laws; and each such party understands that no action has been taken to
permit a public offering in any jurisdiction where action would be required for
such purpose. The Company, the Initial Purchaser and the Issuer each further
agree not to (i) engage (and represents that it has not engaged) in any activity
that would constitute a public offering of the Notes within the meaning of
Section 4(a)(2) of the Securities Act or (ii) offer or sell the Notes by (and
represents that it has not engaged in) any form of general solicitation or
general advertising (as those terms are used in Regulation D), including the
methods described in Rule 502(c) of Regulation D, in connection with any offer
or sale of the Notes.

 

(b)          The Initial Purchaser hereby represents and warrants to and agrees
with the Company, that (i) it is a QIB and a Qualified Purchaser and (ii) it
will offer the Notes only (A) to persons who it reasonably believes are QIBs who
are Qualified Purchasers or entities owned exclusively by Qualified Purchasers
in transactions meeting the requirements of Rule 144A, (B) to institutional
investors who it reasonably believes are Institutional Accredited Investors who
are Qualified Purchasers or entities owned exclusively by Qualified Purchasers
or (C) to Qualified Purchasers acquiring the Notes in offshore transactions in
accordance with Regulation S. The Initial Purchaser further agrees that (i) it
will deliver to each purchaser of the Notes, at or prior to the Time of Sale, a
copy of the Time of Sale Information, as then amended or supplemented, and
(ii) prior to any sale of the Notes to an Institutional Accredited Investor that
it does not reasonably believe is a QIB who is a Qualified Purchaser, it will
receive from such Institutional Accredited Investor a written certification in
substantially the applicable form attached to the Indenture.

 

9

 

 

(c)          The Initial Purchaser hereby represents that it is duly authorized
and possesses the requisite corporate power to enter into this Agreement.

 

(d)          The Initial Purchaser hereby represents there is no action, suit or
proceeding pending against or, to the knowledge of the Initial Purchaser,
threatened against or affecting, the Initial Purchaser before any court or
arbitrator or any government body, agency, or official which could reasonably be
expected to materially adversely affect the ability of the Initial Purchaser to
perform its obligations under this Agreement.

 

(e)          The Initial Purchaser hereby represents and agrees that all offers
and sales of the Notes by it to non–United States persons, prior to the
expiration of the Distribution Compliance Period, will be made only in
accordance with the provisions of Rule 903 or Rule 904 of Regulation S and only
upon receipt of certification of beneficial ownership of the securities by a
non–U.S. person in the form provided in the Indenture. For this purpose, the
term “Distribution Compliance Period” and “U.S. person” are defined as such
terms are defined in Regulation S.

 

(f)          In relation to each Member State of the European Economic Area
which has implemented the Prospectus Directive (as defined below) (each, a
“Relevant Member State”), the Initial Purchaser hereby represents and agrees
that effective from and including the date on which the Prospectus Directive is
implemented in that Relevant Member State (the “Relevant Implementation Date”)
it has not made and will not make an offer of the Notes to the public in that
Relevant Member State prior to the publication of a prospectus in relation to
the Notes which has been approved by the competent authority in that Relevant
Member State or, where appropriate, approved in another Relevant Member State
and notified to the competent authority in that Relevant Member State, all in
accordance with the Prospectus Directive, except that it may, effective from and
including the Relevant Implementation Date, make an offer of the Notes to the
public in that Relevant Member State at any time:

 

(i)          to any legal entity which is a qualified investor as defined in the
Prospectus Directive;

 

(ii)         to fewer than 100, or, if the Relevant Member State has implemented
the relevant provision of the 2010 PD Amending Directive, 150 natural or legal
persons (other than qualified investors as defined in the Prospectus Directive)
subject to obtaining the prior consent of the relevant dealer or dealers
nominated by the Issuer for any such offer; or

 

(iii)        in any other circumstances falling within Article 3(2) of the
Prospectus Directive; provided that no such offer of securities referred to in
(i) to (iii) above shall require the publication by the Issuer or Initial
Purchaser of a prospectus pursuant to Article 3 of the Prospectus Directive, or
supplement to a prospectus pursuant to Article 16 of the Prospectus Directive.

 

10

 

 

For the purposes of this Section 5(f), the expression “offer of Notes to the
public” in relation to any Notes in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Notes so as to enable an investor to decide to
purchase or subscribe the Notes, as the same may be varied in that Member State
by any measure implementing the Prospectus Directive in that Member State and
the expression “Prospectus Directive” means Directive 2003/71/EC (and the
amendments thereto, including the 2010 PD Amending Directive, to the extent
implemented in the Relevant Member State), and includes any relevant
implementing measure in the Relevant Member State and the expression “2010 PD
Amending Directive” means Directive 2010/73/EU.

 

Section 6.          Certain Agreements of the Company and the Issuer.

 

Each of the Company and the Issuer covenants and agrees with the Initial
Purchaser as follows:

 

(a)          If, at any time prior to the earlier of the completion of the
distribution and the 90th day following the Closing Date, any event involving
the Issuer or, to the knowledge of a Responsible Officer of the Company, the
Collateral Manager shall occur as a result of which the Final Memorandum (as
then amended or supplemented) would include an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, the Issuer will immediately notify the Initial Purchaser and will
prepare and furnish to the Initial Purchaser an amendment or supplement to the
Final Memorandum that will correct such statement or omission. The Issuer will
not at any time amend or supplement the Final Memorandum (i) prior to having
furnished the Initial Purchaser with a copy of the proposed form of the
amendment or supplement and giving the Initial Purchaser a reasonable
opportunity to review the same or (ii) except to the extent the Issuer may
determine that the Issuer is required to so disclose pursuant to applicable law
and after consultation with the Initial Purchaser (and, in such a circumstance,
shall remove all references to the Initial Purchaser therefrom if so requested
by the Initial Purchaser), in a manner to which the Initial Purchaser or its
counsel shall object.

 

(b)          During the period referred to in Section 6(a), the Issuer will
furnish to the Initial Purchaser, without charge, copies of the Final Memorandum
(including all exhibits and documents incorporated by reference therein), the
Transaction Documents, and all amendments or supplements to such documents, in
each case, as soon as reasonably available and in such quantities as the Initial
Purchaser may from time to time reasonably request.

 

11

 

 

(c)          Subject to compliance with Regulation FD, at all times during the
course of the private placement contemplated hereby and prior to the Closing
Date, (i) the Issuer will make available to each offeree the Additional Offering
Documents and such information concerning any other relevant matters as it or
any of its affiliates possess or can acquire without unreasonable effort or
expense, as determined in good faith by it or such affiliate, as applicable,
(ii) the Issuer will provide each offeree the opportunity to ask questions of,
and receive answers from, it concerning the terms and conditions of the offering
and to obtain any additional information, to the extent it or any of its
affiliates possess such information or can acquire it without unreasonable
effort or expense (as determined in good faith by it or such affiliate, as
applicable), necessary to verify the accuracy of the information furnished to
the offeree, (iii) neither the Issuer nor the Company will publish or
disseminate any material in connection with the offering of the Notes except as
contemplated herein or as consented to by the Initial Purchaser (or in
connection with the Company’s disclosure obligations under the Exchange Act,
provided that no such disclosure would result in a requirement to register the
Notes under the Securities Act), (iv) the Issuer will advise the Initial
Purchaser promptly of the receipt by the Issuer of any communication from the
SEC or any state securities authority concerning the offering or sale of the
Notes, (v) the Issuer will advise the Initial Purchaser promptly of the
commencement of any lawsuit or proceeding to which the Company or the Issuer is
a party relating to the offering or sale of the Notes, and (vi) the Issuer will
advise the Initial Purchaser of the suspension of the qualification of the Notes
for offering or sale in any jurisdiction, or the initiation or threat of any
procedure for any such purpose.

 

(d)          Subject to compliance with Regulation FD, the Issuer will furnish,
upon the written request of any Noteholder or of any owner of a beneficial
interest in a Note, such information as is specified in paragraph (d)(4) of Rule
144A under the Securities Act (i) to such Noteholder or beneficial owner, (ii)
to a prospective purchaser of such Note or interest therein designated by such
Noteholder or beneficial owner, or (iii) to the Trustee for delivery to such
Noteholder, beneficial owner or prospective purchaser, in order to permit
compliance by such Noteholder or beneficial owner with Rule 144A in connection
with the resale of such Note or beneficial interest therein by such holder or
beneficial owner in reliance on Rule 144A unless, at the time of such request,
the Issuer is subject to the reporting requirements of Section 13 or 15(d) of
the Securities Exchange Act of 1934 or is exempt from such reporting
requirements pursuant to and in compliance with Rule 12g3-2(b).

 

(e)          Except as otherwise provided in the Indenture, each Note will
contain legends in the forms set forth in the Final Memorandum.

 

(f)          In connection with the application to list the Notes on the Irish
Stock Exchange, the Issuer will furnish from time to time any and all documents,
instruments, information and commercially reasonable undertakings and publish
all advertisements or other material that may be necessary in order to effect
such listing and use commercially reasonable efforts to maintain such listing
until none of such Notes is outstanding or until such time as payment of
principal, interest and any additional amounts (if any) in respect of all such
Notes have been duly provided for, whichever is earlier; provided that if such
listing can no longer be reasonably maintained, the Issuer will use its
commercially reasonable efforts to obtain and maintain the quotation for, or
listing of, such Notes on such other stock exchange or exchanges in the European
Union as the Initial Purchaser may reasonably request.

 

(g)          Neither the Company, the Issuer nor any of their affiliates or any
other Person acting on their behalf shall engage, in connection with the offer
and sale of the Notes, in any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D under the
Securities Act, including, but not limited to, the following:

 

12

 

 

(i)          any advertisement, article, notice or other communication published
in any newspaper, magazine or similar medium or broadcast over television or
radio; and

 

(ii)         any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising.

 

(h)          Neither the Company nor the Issuer shall solicit any offer to buy
from, or offer to sell, or sell to any Person any Notes, except through the
Initial Purchaser or with the consent of the Initial Purchaser and/or as
otherwise specified in the Indenture at any time on or prior to the Closing
Date; on or prior to the Closing Date, neither the Issuer nor any of its
affiliates (except for compliance by the Company with Regulation FD) shall
publish or disseminate any material other than the Additional Offering Documents
consented to by the Initial Purchaser, the Time of Sale Information and the
Final Memorandum in connection with the offer or sale of the Notes as
contemplated by this Agreement, unless the Initial Purchaser shall have
consented to the use thereof; if the Issuer or any of its affiliates makes any
press release including “tombstone” announcements, in connection with the
Transaction Documents, the Issuer shall permit the Initial Purchaser to review
and approve such release in advance.

 

(i)          The Issuer shall not take, or permit or cause any of its affiliates
to take, any action whatsoever which would have the effect of requiring the
registration, under the Securities Act, of the offer or sale of the Notes.

 

(j)          Neither the Company nor the Issuer shall take, directly or
indirectly, any action designed to or which has constituted or which might
reasonably be expected to cause or result, under the Exchange Act or otherwise,
in stabilization or manipulation of the price of any Note to facilitate the sale
or resale of the Notes.

 

(k)          The Issuer shall apply the net proceeds from the sale of the Notes
as set forth in the Final Memorandum under the heading “Use of Proceeds”.

 

Section 7.          Conditions of the Initial Purchaser Obligations.

 

The obligation of the Initial Purchaser to purchase the Notes and to place the
Notes on the Closing Date will be subject to the accuracy, in all material
respects, of the representations and warranties of the Company and the Issuer
herein, to the performance, in all material respects, by the Company and the
Issuer of their respective obligations hereunder and to the following additional
conditions precedent:

 

(a)          The Notes shall have been duly authorized, executed, authenticated,
delivered and co-issued, the Transaction Documents shall have been duly
authorized, executed and delivered by the respective parties thereto and shall
be in full force and effect, and the documents required to be delivered pursuant
to the Indenture in respect of the Collateral Obligations shall have been
delivered to the Custodian pursuant to and as required by the Transaction
Documents.

 

13

 

 

(b)          The Initial Purchaser shall have received a certificate, dated as
of the Closing Date, of a manager of the Collateral Manager to the effect that
such officer has carefully examined the Final Memorandum and that, to the best
of such officer’s knowledge, nothing has come to the attention of such officer
that would lead such officer to believe that the “Collateral Manager
Information” (as defined in the Final Memorandum), as of the date of the Final
Memorandum and as of the Closing Date, contained any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(c)          The Class A Notes shall have been rated no less than “AAA(sf)” by
S&P and “Aaa(sf)” by Moody’s, the Class B Notes shall have been rated no less
than “AA(sf)” by S&P and “Aa2(sf)” by Moody’s and the Class C Notes shall have
been rated no less than “A2(sf)” by Moody’s, such ratings shall not have been
rescinded, and no public announcement shall have been made by S&P or Moody’s
that any ratings of the Notes have been placed under review.

 

(d)          On the date of the Final Memorandum, Ernst & Young LLP shall have
furnished to the Initial Purchaser an “agreed upon procedures” letter, dated the
date of delivery thereof, in form and substance satisfactory to the Initial
Purchaser, with respect to certain financial and statistical information
contained in the Final Memorandum.

 

(e)          The Initial Purchaser shall have received an opinion, dated the
Closing Date, of counsel to the Trustee, in form and substance satisfactory to
the Initial Purchaser.

 

(f)          The Initial Purchaser shall have received legal opinions of Dechert
LLP, counsel to the Issuer and the Collateral Manager, with respect to certain
corporate matters with respect to the Issuer and the Collateral Manager and
certain federal tax, securities law and investment company matters, in form and
substance satisfactory to the Initial Purchaser.

 

(g)          The Initial Purchaser shall have received opinions of Pepper
Hamilton LLP, special Delaware counsel to the Issuer, with respect to certain
limited liability company matters with respect to the Issuer in form and
substance satisfactory to the Initial Purchaser.

 

(h)          The Initial Purchaser shall have received from the Trustee a
certificate signed by one or more duly authorized officers of the Trustee, dated
the Closing Date, in customary form.

 

(i)          The Company shall have furnished to the Initial Purchaser and its
counsel such further information, certificates and documents as the Initial
Purchaser and its counsel may reasonably have requested, and all proceedings in
connection with the transactions contemplated by this Agreement, the other
Transaction Documents and all documents incident hereto shall be in all material
respects reasonably satisfactory in form and substance to the Initial Purchaser
and its counsel.

 

(j)          The Indenture, the Loan Sale Agreement, the Collateral Management
Agreement and all other documents incident hereto and to the other Transaction
Documents shall be reasonably satisfactory in form and substance to the Initial
Purchaser and its counsel.

 

If any of the conditions specified in this Section 7 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above shall not be in all
material respects reasonably satisfactory in form and substance to the Initial
Purchaser, this Agreement and all of the Initial Purchaser’s obligations
hereunder may be canceled by the Initial Purchaser at or prior to delivery of
and payment for the Notes. Notice of such cancellation shall be given to the
Company in writing, or by telephone or facsimile confirmed in writing.

 

14

 

 

Section 8.          Indemnification and Contribution.

 

(a)          The Company and the Issuer, jointly and severally (each an
“indemnifying party” as such term is used in this Agreement), shall indemnify
and hold harmless the Initial Purchaser (whether acting as initial purchaser or
as placement agent with respect to any of the Notes), its officers, directors,
employees, agents and each person, if any, who controls the Initial Purchaser
within the meaning of either the Securities Act or the Exchange Act and the
affiliates of the Initial Purchaser (each an “indemnified party” as such term is
used in this Agreement) from and against any loss, claim, damage or liability,
joint or several, and any action in respect thereof, to which any indemnified
party may become subject, under the Securities Act or Exchange Act or otherwise,
insofar as such loss, claim, damage, liability or action arises out of, or is
based upon, any untrue statement or alleged untrue statement of a material fact
contained in any Memorandum, any Additional Offering Document or the Time of
Sale Information or arises out of, or is based upon, the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances under
which they were made not misleading, and shall reimburse any such indemnified
party for any legal and other expenses reasonably incurred by such indemnified
party in investigating or defending or preparing to defend against any such
loss, claim, damage, liability or action; provided, however, that the
indemnifying parties shall not be liable to any such indemnified party in any
such case to the extent that any such loss, claim, damage, liability or action
arises out of, or is based upon, any untrue statement or alleged untrue
statement or omission or alleged omission made in the Time of Sale Information,
any Memorandum or any Additional Offering Document in reliance upon and in
conformity with written information furnished to the Company by such indemnified
party specifically for inclusion therein; provided, further, that the foregoing
indemnity shall not inure to the benefit of any indemnified party from whom the
person asserting any such loss, claim, damage or liability purchased the Notes
which are the subject thereof if the indemnified party sold Notes to or placed
Notes with the person alleging such loss, claim, damage or liability without
sending or giving a copy of the Time of Sale Information at or prior to the
confirmation of the sale of the Notes, if the Company shall have previously
furnished copies thereof to such indemnified party and the loss, claim, damage
or liability of such person results from an untrue statement or omission of a
material fact contained in the Initial or Second Preliminary Memorandum which
was corrected in the Time of Sale Information. The foregoing indemnity is in
addition to any liability that the indemnifying parties may otherwise have to
any indemnified party. The indemnifying parties acknowledge that the statements
set forth in the Time of Sale Information and the Final Memorandum (x) under the
caption: “Plan of Distribution” (but solely the second, third, fourth, seventh,
ninth, eleventh and twelfth paragraphs under such caption) of the Final
Memorandum and (y) relating to Wells Fargo Securities, LLC on page ii of the
Final Memorandum in the ninth, tenth and eleventh paragraphs under the heading
“Important Information Regarding This Offering Circular and the Notes”
constitute the only written information furnished to the Company by or on behalf
of the indemnified parties specifically for inclusion in the Time of Sale
Information, any Memorandum or any Additional Offering Document.

 

15

 

 

(b)          Promptly after receipt by an indemnified party under this Section 8
of notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against an indemnifying party
under this Section 8, notify such indemnifying party in writing of the claim or
commencement of that action, provided, however, that the failure to notify an
indemnifying party shall not relieve such indemnifying party from any liability
that it may have to an indemnified party under this Section 8, except to the
extent that such indemnifying party has been materially prejudiced by such
failure and, provided, further, that the failure to notify an indemnifying party
shall not relieve such indemnifying party from any liability that it may have to
an indemnified party otherwise than under this Section 8. If any such claim or
action shall be brought against an indemnified party, and it shall notify an
indemnifying party thereof, such indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to such indemnified party. After notice from any
such indemnifying party or parties to the indemnified party or parties of its or
their election to assume the defense of such claim or action, any such
indemnifying party or parties shall not be liable to the indemnified party under
this Section 8 for any legal or other expenses subsequently incurred by the
indemnified party or parties in connection with the defense thereof; provided
that the indemnified party seeking such indemnity shall have the right to employ
counsel to represent it and any other indemnified party who may be subject to
liability arising out of any claim or action in respect of which indemnity may
be sought by an indemnified party against an indemnifying party under this
Section 8, if (i) in the reasonable judgment of such indemnified party, there
may be legal defenses available to it and any other indemnified party different
from or in addition to those available to the Company or the Issuer, or there is
a conflict of interest between it and any other indemnified party, on one hand,
and the Company or the Issuer, on the other, or (ii) the Company or the Issuer
shall fail to select counsel reasonably satisfactory to such indemnified party
or parties, and in such event the fees and expenses of such separate counsel
shall be paid by the Company and the Issuer. In no event shall the Company or
the Issuer be liable for the fees and expenses of more than one separate firm of
attorneys for all indemnified parties in connection with any other action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement (i) does not
include a statement as to, or admission of, fault, culpability or a failure to
act by or on behalf of any such indemnified party, and (ii) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

 

16

 

 

(c)          If the indemnification provided for in Section 8 shall for any
reason be unavailable to an indemnified party under subsection 8(a) hereof in
respect of any loss, claim, damage or liability, or any action in respect
thereof, referred to therein, then each indemnifying party shall, in lieu of
indemnifying such indemnified party, contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability, or
action in respect thereof, (i) in such proportion as shall be appropriate to
reflect the relative benefits received by the Company and the Issuer on the one
hand (without duplication) and the Initial Purchaser on the other from the
offering and sale of the Notes or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the Company and the Issuer on the one hand and the
Initial Purchaser on the other with respect to the statements or omissions that
resulted in such loss, claim, damage or liability, or action in respect thereof,
as well as any other relevant equitable considerations. The relative benefits
received by the Company and the Issuer on the one hand (without duplication) and
the Initial Purchaser on the other with respect to such offering shall be deemed
to be in the same proportion as the total net proceeds from the offering and
sale of the Notes (before deducting expenses) received by the Company and the
Issuer bear (without duplication) to the total fees actually received by the
Initial Purchaser with respect to such offering and sale. The relative fault
shall be determined by reference to whether the untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Company and the Issuer or by the
Initial Purchaser, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company, the Issuer and the Initial Purchaser agree that it would
not be just and equitable if contributions pursuant to this subsection 8(c) were
to be determined by pro rata allocation or by any other method of allocation
that does not take into account the equitable considerations referred to herein.
The amount paid or payable by an indemnified party as a result of the loss,
claim, damage or liability, or action in respect thereof, referred to above in
this subsection 8(c) shall be deemed to include, for purposes of this subsection
8(c), any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection 8(c), the Initial Purchaser
shall not be required to contribute any amount in excess of the aggregate fee
actually paid to the Initial Purchaser with respect to the offering of the
Notes. No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

 

(d)          The indemnity agreements contained in this Section 8 shall survive
the delivery of the Notes, and the provisions of this Section 8 shall remain in
full force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any indemnified party.

 

Section 9.          Termination.

 

This Agreement shall be subject to termination in the absolute discretion of the
Initial Purchaser, by notice given to the Company prior to delivery of and
payment for the Notes, if prior to such time (i) trading in securities generally
on the New York Stock Exchange or the Irish Stock Exchange shall have been
suspended or materially limited or any setting of minimum prices for trading on
such exchange shall have occurred, (ii) there shall have been, since the
respective dates as of which information is given in the Time of Sale
Information or the Final Memorandum, any material adverse change in the
condition, financial or otherwise, or in the properties (including, without
limitation, the Collateral Obligations) or the earnings, business affairs or
business prospects of the Company, the Issuer or the Collateral Manager, whether
or not arising in the ordinary course of business; (iii) a general moratorium on
commercial banking activities in New York shall have been declared by either
U.S. federal or New York State authorities, or (iv) there shall have occurred
any material outbreak or escalation of hostilities or other calamity or crises
the effect of which on the financial markets of the United States is such as to
make it, in the reasonable judgment of the Initial Purchaser, impracticable or
inadvisable to market the Notes on the terms and in the manner contemplated by
each Memorandum as amended or supplemented.

 

17

 

 

Section 10.         Severability Clause.

 

Any part, provision, representation, or warranty of this Agreement which is
prohibited or is held to be void or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

 

Section 11.         Notices.

 

All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
overnight mail, certified mail or registered mail, postage prepaid and effective
only upon receipt and if sent to the Initial Purchaser, will be delivered to
Wells Fargo Securities, LLC, 550 S. Tryon Street, 5th Floor, Charlotte, North
Carolina 28202, Attention: Asset-Backed Finance – Golub Capital BDC CLO 2014
LLC; or if sent to the Company or the Issuer will be delivered to such party c/o
Golub Capital BDC, Inc., 150 South Wacker Drive, Suite 800, Chicago, Illinois
60606, Attention: David Golub Re: Golub Capital BDC CLO 2014 LLC, facsimile
(312) 201-9167.

 

Section 12.         Representations and Indemnities to Survive.

 

The respective agreements, representations, warranties, indemnities and other
statements of the Company, the Issuer and their respective officers and of the
Initial Purchaser set forth in or made pursuant to this Agreement will remain in
full force and effect, regardless of any investigation made by or on behalf of
the Initial Purchaser, the Company, the Issuer or any indemnified party referred
to in Section 8 of this Agreement, and will survive delivery of and payment for
the Notes.

 

Section 13.         Successors.

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors by merger, consolidation or acquisition
of their assets substantially as an entity and each indemnified party referred
to in Section 8 of this Agreement and, except as specifically set forth herein,
no other person will have any right or obligation hereunder.

 

Section 14.         Applicable Law.

 

(a)          THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES).

 

18

 

 

(b)          EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 14(b).

 

(c)          ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY
BE BROUGHT IN THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON–EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH SUCH PARTY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.

 

Section 15.         Counterparts, Etc.

 

This Agreement supersedes all prior or contemporaneous agreements and
understandings relating to the subject matter hereof. Neither this Agreement nor
any term hereof may be changed, waived, discharged or terminated except by a
writing signed by the party against whom enforcement of such change, waiver,
discharge or termination is sought. This Agreement may be signed in any number
of counterparts each of which shall be deemed an original, which taken together
shall constitute one and the same instrument.

 

Section 16.         [Reserved].

 

Section 17.         No Petition; Limited Recourse.

 

(a)          The Initial Purchaser covenants and agrees that, prior to the date
that is one year and one day (or such longer preference period as shall then be
in effect plus one day) after the payment in full of each Class of Notes rated
by any Rating Agency, it will not institute against the Issuer or join any other
Person in instituting against the Issuer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceedings
under the laws of the United States or any state of the United States.

 

(b)          Notwithstanding anything to the contrary herein, the obligations of
the Issuer hereunder are limited recourse obligations of the Issuer, payable
solely from the Assets securing the Notes, and following the exhaustion of such
Assets, any claims of the Initial Purchaser hereunder against the Issuer shall
be extinguished. All payments by the Issuer to the Initial Purchaser hereunder
shall be made subject to and in accordance with the Priority of Payments set
forth in the Indenture.

 

19

 

 

(c)          This Section 17 will survive the termination of this Agreement.

 

Section 18.         Arm’s-Length Transaction; Other Transactions.

 

(a)          Each of the Company and the Issuer acknowledges and agrees that (i)
the purchase and sale of the Notes pursuant to this Agreement, including the
determination of the offering price of the Notes and any related discounts and
commissions, is an arm’s-length commercial transaction between the Company and
the Issuer, on the one hand, and the Initial Purchaser, on the other hand, (ii)
in connection with the offering contemplated hereby and the process leading to
such transaction, the Initial Purchaser is and has been acting solely as a
principal and is not an agent or fiduciary of the Issuer or the Company or any
of their respective equity holders, creditors, employees or any other party,
(iii) the Initial Purchaser has not assumed and will not assume an advisory or
fiduciary responsibility in favor of the Issuer or the Company with respect to
the offering contemplated hereby or the process leading thereto (irrespective of
whether the Initial Purchaser has advised or is currently advising any of the
Issuer or the Company on other matters) and the Initial Purchaser has no
obligation to the Issuer or the Company with respect to the offering
contemplated hereby, except the obligations expressly set forth in this
Agreement, and (iv) the Initial Purchaser has not provided any legal,
accounting, regulatory or tax advice with respect to the offering contemplated
hereby and each of the Issuer and the Company has consulted its own legal,
accounting, regulatory and tax advisors to the extent it deemed appropriate.

 

(b)          Each of the Company and the Issuer acknowledges and agrees that the
Initial Purchaser and its Affiliates may presently have and may in the future
have investment and commercial banking, trust and other relationships with
parties other than the Company and the Issuer, which parties may have interests
with respect to the purchase and sale of the Notes. Although the Initial
Purchaser in the course of such other relationships may acquire information
about the purchase and sale of the Notes, potential purchasers of the Notes or
such other parties, the Initial Purchaser shall not have any obligation to
disclose such information to the Company or the Issuer. Furthermore, each of the
Company and the Issuer acknowledges that the Initial Purchaser may have
fiduciary or other relationships whereby the Initial Purchaser may exercise
voting power over securities of various persons, which securities may from time
to time include securities of the Company or the Issuer or their respective
Affiliates or of potential purchasers. Each of the Company and the Issuer
acknowledges that the Initial Purchaser may exercise such powers and otherwise
perform any functions in connection with such fiduciary or other relationships
without regard to its relationship to the Company or the Issuer hereunder.

 

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

20

 

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the undersigned a counterpart hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Company, the Issuer and the Initial Purchaser.

 

  Very truly yours,       GOLUB CAPITAL BDC, INC.         By: /s/ Ross A. Teune
  Name: Ross A. Teune   Title: Chief Financial Officer and Treasurer

 

  GOLUB CAPITAL BDC CLO 2014 LLC         By: Golub Capital BDC, Inc.,     its
designated manager         By: /s/ Ross A. Teune   Name: Ross A. Teune   Title:
Chief Financial Officer and Treasurer

 

Golub Capital BDC CLO 2014 LLC

Purchase Agreement

 

S-1

 

 

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

WELLS FARGO SECURITIES, LLC,   as the Initial Purchaser         By: /s/ Matt
Jensen   Name: Matt Jensen   Title: Vice President  

 

Golub Capital BDC CLO 2014 LLC

Purchase Agreement

 

S-2

 

 

SCHEDULE I

 

 

Notes to be Purchased by the Initial Purchaser   Principal Amount of Class A-1
Notes to be Purchased: U.S.$191,000,000     Principal Amount of Class A-2 Notes
to be Purchased: U.S.$20,000,000     Principal Amount of Class B Notes to be
Purchased: U.S.$35,000,000     Principal Amount of Class C Notes to be
Purchased: U.S.$37,500,000

 

 

 

 

SCHEDULE II

 

 

TIME OF SALE INFORMATION

 

Golub Capital BDC CLO 2014 LLC **Priced** 144A/Reg S

 

CLS   SIZE   WAL   RATING   COUPON   PRICE                           A-1  
$191,000,000   4.73   Aaa(sf)/AAA(sf)   LIBOR + 1.75%   100%                    
      A-2   $20,000,000   4.73   Aaa(sf)/AAA(sf)   LIBOR + 1.45%1   100%        
                  B   $35,000,000   6.11   Aa2(sf)/AA(sf)   LIBOR + 2.50%   100%
                          C   $37,500,000   7.11   A2(sf)/NR   LIBOR + 3.50%  
100%  

 



 

1 The spread over LIBOR applicable to the Class A-2 Notes shall be (a) 1.45%
from the Closing Date to but excluding December 5, 2015 and (b) 1.95%
thereafter.

 



 

 